Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 25, 2018

                                       No. 04-18-00407-CV

          TRINITY MESA REAL ESTATE SERVICES, LLC and Matthew Coale,
                                Appellants

                                                  v.

                 SERVICE LIFE & CASUALTY INSURANCE COMPANY,
                                    Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-05243
                       Honorable Cathleen M. Stryker, Judge Presiding

                                          ORDER
        The reporter’s record is due July 18, 2018, but has not been filed. On June 21, 2018, the
court reporter, Mary Helen Vargas, filed a notification of late record stating that she had notified
counsel for appellants that she had received a copy of the notice of appeal and requested that
counsel provide her with a designation of record so that she could provide him with an estimate
of costs for preparation of the reporter’s record. However, she has not yet received a response.
She also noted that due to the failure to provide a designation, leading to her inability to provide
an estimate for payment, she cannot prepare and file the record because appellants have not paid
or made arrangements to pay the reporter’s fee to prepare the record and they are not entitled to
the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        Accordingly, we ORDER appellants to provide written proof to this court on or before
July 5, 2018 that: (1) they have provided court reporter Mary Helen Vargas with a designation of
record for purposes of appeal; and (2) that either the reporter’s fee has been paid or arrangements
satisfactory to the reporter have been made to pay the reporter’s fee, or appellants are entitled to
the record without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellants fail to
respond within the time provided, appellant’s brief will be due thirty days after the date the
clerk’s record is filed in this court, and this court will only consider those issues or points raised
in appellants’ brief that do not require a reporter’s record for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.
                                                   _________________________________
                                                   Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court